Title: To George Washington from Ezra Stiles, 7 February 1787
From: Stiles, Ezra
To: Washington, George



Sir
Yale College [Conn.] Febry 7. 1787.

As I know by your Letters to Col. Humphreys, that you are sollicitous for the Events of the Tumults in the State of Massachusetts; and as I have authentic Intelligence by two of my Pupils this day arrived here from beyond Northampton, one of whom had been captivated at Petersham by the Insurgts and was there released Ldsdy 4th Instant; I thought it might not be unacceptable to communicate to you immediately what you will soon have more particularly authenticated from Head Quarters.
Gen. Lincoln with about 3000 men having arrived at Worcester settled the sitting of the Court there January 23 without Opposition;

   ⟨& pro⟩ceeded for Springfd, where the Continental Stores were guarded by Genl Shephard for Government. Capt. Shays & Wheeler with about 1200 Insurgents findg themselves unequal to a Resistce at Worcester made for Springfd; and there on thursdy 25 January about IV h. P. M. marched up within 250 yds of the Arsenal, & approachg still 100 yds nearer was fired upon by Gen. Shepherd. Three Men of the Insurgents were instantly killed & one mortally wounded who is since dead. This checked & routed the Insurgents, who immedy retreated & retired to Checopee 6 m[iles] no. of Springfd. Day with about 500 lay across the River at W. Springfd. On the 27th Gen. Lincoln arrived at Springfield and joyned G. Shepd with 4 Regts & 5 Compas. About Noon, followed by 2 or 3 Regts in the Eveng. The same day 27th III ½ h. P. M. Gen. Lincoln marched in Force & crossed Connectt River & dispersed Day & his Corps without Resistance about half of. which left him & fled to their homes. Day with 250 fled for No. Hampton which he reach’d XI h. at Night. The same Night Shays left his post at Checkopee & passed thro’ So. Hadly to Amherst 6 Miles due East fr. Northampton, where he was joyned by Day & others, which made the united Corps 2000 or 2500, not more.
On monday 28th January Gen. Lincolns Army marched fr. Springfd for Amherst. But findg Shays had retired with his Corps to Pelham 8 M. further East, G. Lincoln turned off & took up Quarters in Hadly two Miles fr. No. Hampton. On 30th G. Lincoln sent a Letter of Mon⟨illegible⟩ to Shays and his Army, now sensibly diminishing, for they had flatterd themselves it would never have come to Blood. The two Armies thus lay posted at Hadly & Pelham 14 M. apart till Saturday. On Saturday 3d Inst. near sunset advice arrived at Hadly that Shays decampt & left Pelham the middle of that afternoon & put himself in march for Petersham. Gen. Lincoln instantly put his Army in Motion, marched all night, overtook & surprized Shay’s Army next Morng being 4th Inst. took about 100, released a Number of Prisoners & dispersed many. Shays retreated with Precipitation to Warwick with about 1200. Warwick joyns on Hampshire State Line.
One of my Pupils, a young Gentleman of Solidity and good Information, was taken into Custody by Shays Party, and was with him at Petersham. He tells me he judges that Shays Corp⟨s⟩

when overtaken at Petersham did not exceed 2500 at most & probably was much less. Thus have they fled hitherto before the Governments Army. The Body of the People friends to the Insurgents, but not in Arms, are rather still and astonished. And it is probable their Camp has received an unrecoverable Shock. They did not expect such a spirited & firm Resistance. Just before the Action at Springfie[l]d 190 Slieghs full of armed Volunteer Friends crossed to Springfd & in one afternoon they with others joyning strengthend G. Shephds Corps to above 900 phps above 1000 Forgive the Inacuracy of the hasty Draft Subjoyned. Your Maps will correct the Geography. I have the Honor to be, Sir Your most hble servant

Ezra Stiles

